Title: To Thomas Jefferson from Mary Jefferson, 18 April 1791
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
Monticello, April 18th, 1791.

I received your letter of March 31st the 14th of this month; as for that of March 9, I received it some time last month, but I do not remember the day. I have finished Don Quixote, and as I have not Desoles yet, I shall read Lazarillo de Tormes. The garden is backward, the inclosure having but lately been finished. I wish you would be so kind as to send me seven yards of cloth like the piece I send you. Adieu, my dear papa. I am your affectionate daughter,

Maria Jefferson

